Citation Nr: 0811268	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, status post multiple angioplasties.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to April 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO, in pertinent part, 
denied entitlement to service connection for angina pectoris 
status post angioplasty and human immunodeficiency virus 
(HIV).

The claims were previously before the Board in March 2006 
wherein the determinations of the RO were upheld.  The 
veteran appealed the continued denials to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2007 Order, the Court remanded the claim of entitlement to 
service connection for atherosclerotic heart disease status 
post-angioplasty times three for compliance with the 
instructions in the Joint Motion for Partial Remand.  The 
claim of entitlement to service connection for HIV was 
dismissed and is no longer in appellate status.  

The veteran presented testimony before the RO in November 
2003 and the Board in December 2005.  The transcripts have 
been associated with the claims folder.  

The claim on appeal has been recharacterized as it appears on 
the cover page of the instant decision.

The Board notes the RO denied entitlement to service 
connection for hypertension in February 1990.  However the 
veteran failed to timely perfect an appeal of that issue and 
thus it is final.  The veteran filed the instant claim in 
September 2002.  As the claim is based upon a distinctly 
diagnosed disease, the current claim is considered separate 
and distinct from the prior claim.  Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Atherosclerotic heart disease status post multiple 
angioplasties was not incurred or aggravated during the 
veteran's period of active military service nor did it 
manifest to the required degree within the year following 
discharge from said service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
atherosclerotic heart disease status post multiple 
angioplasties are not met.  38 U.S.C.A. §§ 1101, 1131, 1132, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an October 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

The veteran responded in November 2002 and indicated that he 
had been treated at the VA Medical Center (VAMC) in Orlando, 
Florida, in February 1990.  The Board notes that the February 
1990 report of VA examination has been associated with the 
claims folder.  The case was last readjudicated in a December 
2003 statement of the case (SOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, a VA examination report, and the 
transcripts from the November 2003 RO and December 2005 Board 
hearings.  

Additional VA outpatient treatment records were received 
after the December 2003 SOC was issued.  The veteran waived 
initial RO consideration of the newly submitted evidence.  As 
such, remand for preparation of a supplemental statement of 
the case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

In September 2007, the veteran was notified that his claim 
had been received by the Board following the issuance of the 
August 2007 Court remand decision.  The veteran was provided 
an opportunity to submit additional argument and/or evidence 
in support of his claim.  

The veteran indicated in February 2008 that he did not have 
any additional information to submit in support of his claim.  
He further stated that he "waive[d] his right to have the 
case remanded to the AOJ."  He asked that the Board proceed 
with the adjudication of his appeal.
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; post-service VA and 
private treatment records; a VA examination report; and the 
transcripts from the November 2003 RO and December 2005 Board 
hearings.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arteriosclerosis/cardiovascular-
renal disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran contends that he is entitled to service 
connection for atherosclerotic heart disease status post 
multiple angioplasties.  Specifically, the veteran contends 
that he began to first manifest symptoms of the disease 
during service, to include complaints of jaw pain.  He 
alternatively asserts that heart disease was diagnosed within 
the first year following discharge from active duty service.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for 
atherosclerotic heart disease status post multiple 
angioplasties, is not warranted.  In this regard, contrary to 
the veteran's present reports, the service medical records 
are wholly devoid of complaints, diagnoses, or treatment for 
atherosclerotic heart disease.  

During the December 2005 Board hearing, the veteran testified 
under oath, that he was not diagnosed with high blood 
pressure nor did he suffer from chest pains in service.  
Transcript at 7.   He further indicated that he had no 
abnormal electrocardiograms (EKG) or chest x-rays during 
service.  Transcript at 12.  

Complaints of jaw pain in October 1986 were the result of a 
contusion to the temporomandibular joint.  Blood pressure 
readings were normal throughout service.  The December 1988 
separation examination was negative for any evidence of heart 
disease.  Chest x-rays taken in conjunction with separation 
were normal.  Service medical records dated in February 1989 
show the heart was evaluated as normal and chest x-rays were 
again negative.  Atherosclerotic heart disease was not shown 
at separation from service.

Post-service, the veteran was afforded a VA examination in 
February 1990 wherein he reported a history of high blood 
pressure.  He indicated that he was found to have borderline 
high blood pressure upon routine examination in December 1989 
and was advised to watch salt intake and exercise regularly.  
The Board notes the veteran has not submitted any medical 
evidence to support this assertion.  

The physical examination showed the veteran's heart had a 
regular rate and rhythm without murmur.  Blood pressure was 
124/80.  An ECG revealed normal sinus rhythm with sinus 
arrhythmia and right atrial enlargement.  The ECG was 
considered borderline; however, no heart disease was 
diagnosed, to include arteriosclerosis.  Chest x-rays were 
negative.  

The veteran next sought treatment in September 1999 from the 
Methodist Hospital of Indiana for prevention of coronary 
artery disease (CAD).  The provider noted the veteran had a 
strong family history of heart disease.  The veteran denied 
chest pain.  The examiner noted the veteran had elevated 
cholesterol and was a smoker.  The extensive history recorded 
at that time contains no references to the development of CAD 
or other cardiovascular disability, including hypertension, 
during or within the one year period after military service.

The veteran was first diagnosed with CAD in January 2000, 
some 11 years after his discharge from service, which is 
outside the one-year presumptive period for 
arteriosclerosis/cardiovascular-renal disease.  38 C.F.R. §§ 
3.307, 3.309.  At that time, he was advised to follow a low 
salt and fat diet, as well as exercise regularly.  He 
underwent his first angioplasty in January 2000.  Since then, 
the veteran has been treated by various providers for CAD and 
undergone multiple angioplasties.

Despite evidence of a current diagnosis of atherosclerotic 
heart disease, there is no evidence of record to substantiate 
the required second component of the Hickson inquiry - in-
service occurrence or aggravation of a disease.  

Further, as noted above, CAD was diagnosed 11 years after the 
veteran's discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that atherosclerotic heart disease first 
manifested in service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of atherosclerotic heart disease, between the period 
of active military service and the diagnosis in 2000 is 
itself evidence which tends to show that heart disease did 
not have its onset in service or for many years thereafter.

With regard to the third element, evidence of a link between 
the current condition and service, the Board finds that the 
weight of the medical evidence is against a finding that the 
veteran's current atherosclerotic heart disease has any 
relation to his period of service.  In this regard, the Board 
finds that the comments by Dr. F.C. under "Plan of 
Treatment" in July 2002 are not probative of the matter on 
appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches, as is true of any evidence, 
the credibility and weight to the attached medical opinions 
are within the province of the Board).  

Dr. F.C. specifically stated, "[p]erhaps [veteran] can go to 
VA to get his benefits as his symptoms of CAD started while 
with military."  There is no indication Dr. F.C. reviewed 
the veteran's service medical records.  

The Board notes the veteran first sought treatment from Dr. 
F.C. in August 2000 for complaints of chest pain and 
tightness in the throat and neck area.  The veteran made no 
reference to his period of service.  The ECG at that time 
showed no diagnostic abnormality.  The veteran was diagnosed 
with atherosclerotic coronary heat disease.  No nexus opinion 
was provided but for a strong family history of coronary 
heart disease.  

Thereafter, the veteran treated with Dr. F.C. in October 
2000, January 2002, July 2002, and October 2002.  No 
reference was made to the veteran's military service other 
than the comments delineated above in July 2002.

The Board, in looking at the notation by Dr. F.C. in July 
2002, finds that it was not based on any objective medical 
evidence pertaining to service other than the veteran's 
reports of symptoms of CAD during active military service.  
Further, Dr. F.C. failed to provide any rationale for the 
statement.  

The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  A 
complete review of the service medical records would have 
shown that they were negative for complaints, treatment, or 
diagnoses of heart disease.  Moreover, atherosclerotic heart 
disease was not diagnosed until 11 years after the veteran's 
discharge from active service.   

In short, the Board finds that the July 2002 comments by Dr. 
F.C. were based on the history provided by the veteran, and 
not upon any objectively demonstrated inservice disease.  A 
medical history told by the veteran and recorded by the 
examiner of the veteran, is not competent medical evidence of 
a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

For these reasons, the Board places limited probative weight 
on the July 2002 opinion.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  
 
While the veteran contends that atherosclerotic heart disease 
has been present since his period of active military service 
and is related thereto, he is not a medical professional 
trained to diagnose disorders and their etiologies, and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Because the evidence of record does not establish that the 
veteran suffered an event, injury, or disease in service and 
that the claimed disability may be associated with such, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence 


is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for atherosclerotic heart 
disease status post multiple angioplasties is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


